In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
CAROL LYNCH,             *
                         *                         No. 14-716V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: December 6, 2016
                         *
SECRETARY OF HEALTH      *                         Stipulation; measles-mumps-rubella
AND HUMAN SERVICES,      *                         (“MMR”) vaccine; Guillain-Barré
                         *                         Syndrome (“GBS”).
             Respondent. *
******************** *

Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for Petitioner;
Debra A. Filteau Begley, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On December 5, 2016, the parties filed a joint stipulation concerning the
petition for compensation filed by Carol Lynch on August 8, 2014. In her petition,
petitioner alleged that the measles-mumps-rubella (“MMR”) vaccine, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and
which she received on June 10, 2013, caused her to suffer Guillain-Barré
Syndrome (“GBS”). Petitioner further alleges that she suffered the residual effects
of this injury for more than six months. Petitioner represents that there has been no
prior award or settlement of a civil action for damages on her behalf as a result of
her condition.

      Respondent denies that petitioner’s alleged GBS, or any other injury, was
caused-in-fact by her MMR vaccination.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $120,000.00 in the form of a check payable to
       petitioner, Carol Lynch. This amount represents compensation for all
       damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-716V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*************************************
CAROL LYNCH ,                                    *
                                                 *
                          Petitio ner,           *               No. 14-716V
                                                 *               SPECIA L MASTER
V.                                               *               CHRISTIAN J. M ORAN
                                                 *
SECRETARY OF HEAL TH AND                         *
HUMAN SERVJCES,                                  *
                                                 *
                          Respo ndent.           *
*************************************

                                             STIPULATION

        The parties here by stipulate to the fo llowing matters:

         I.      Petitio ner ti led a petition fo r vaccine compensation unde r the Natio na l Vacc ine

Inj ury Compensation Program, 42 U. S.C. § 300aa-l 0 to 34 (the "Vacc ine Program ..). The

petitio n seeks compensatio n for injuries a llegedly re lated to petiti oner's rece ipt of the measles.

mumps, and rube lla (" MMR") vaccine, w hich vaccine is conta ined in the Vaccine Inj ury Tab le

(the ..Tab le''), 42 C.F. R. § I 00.3 (a).

        2.       Petitioner received an MM R vacc ine o n June I 0, 20 13. 1

        3.       The vaccine was administered w ithin the United States.

        4.       Pet it io ne r a lleges that she deve loped G uilla in Barre Syndro me ("GBS") that was

caused-i n-fact by he r M M R vaccine a nd that she has ex perienced residua l e ffects of this inj ury

fo r mo re than six mo nths.

        5.       Petitioner represents that the re has been no prior award o r settlement of a civ il

actio n for damages o n her beha lf as a result of he r conditio n.


          Petitio ne r a lso rece ived Ty pho id and Ye ll ow Fever vacc ines on this date. T hese vaccines
a rc no t covered unde r the Vacc ine Prog ram.
       6.       Respondent denies that petitioner's al leged GBS, or any other injury, was caused-

in- fact by her MMR vaccination.

        7.      Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a dec ision should be entered awarding the

co mpensation described in paragraph 8 of this Stipul ation.

        8.      As soon as practicable after an entry of judgment reflect in g a dec ision consistent

with the terms of thi s Stipu lation, and after petitioner has fil ed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-2 l (a)( I), the Secretary of Health and Human

Services will issue the fo llowing vaccine compensation payment:

        A lump sum of $ 120,000.00 in the fo rm of a check payable to petiti oner. This amount
        represents compensation for a ll damages that would be avai lable under 42 U.S.C.
        § 300aa- l 5(a).

        9.      As soon as practicable after the entry of judgment on entitlement in thi s case, and

a fter petitioner has fil ed both a proper and timely election to receive compensati on pursuant to

42 U.S.C. § 300aa-2 1(a)( I), and an app lication, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petiti on.

        I0.     Petitioner and her attorney represent that compensation to be provided pursuant to

th is Sti pulation is not fo r any items or services for which th e Program is not primaril y liabl e

under 42 U.S.C. § 300aa- I 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that prov ide health services on a pre-paid basis.




                                                    2
        11 .     Payme nt made pursuant to paragraph 8 and any amo un ts awarded purs uant to

paragraph 9 o f th is Stipu latio n w ill be made in acco rdance w ith 42 U.S.C. § 300aa-l 5(i), s ubject

to the avail ab ility o f sufficient statutory fund s.

         12.     The parties and their attorneys furthe r agree and stipulate that, except for any

awa rd for attorneys ' fees, and litigatio n costs, the mo ney provided pursuant to this Stipulatio n

w i II be used solely for the benefit of petitio ner as contemplated by a strict constructio n of 42

U.S.C. § 300aa-1 5(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa- I 5(g) a nd (h).

         13.     In return for the payments descri bed in parag raphs 8 and 9, petitio ner, in he r

indi v idua l capacity a nd o n beha lf of he r he irs, executors, adm inistrators, successors o r assigns.

does forever irrevocab ly and unco nditional ly re lease, acquit and discha rge the United States a nd

the Secreta ry o f Hea lth and Human Services from any and a ll acti ons o r causes o f acti on

(inc luding ag reeme nts, judgments, cla ims, damages, Joss of serv ices, expenses and a ll demands

of w ha tever kind or nature) that have been broug ht, could have been broug ht, or could be time ly

broug ht in the Court of Federa l C laims, under the Natio na l Vaccine Injury Compensation

Prog ram. 42 U.S.C. § 300aa-1 0 et seq ., o n account of, o r in any way grow ing out of, any and al l

known or unknown, suspected o r unsuspected persona l injuries to o r death o f petitio ner resulting

fro m, o r a lleged to have resulted fro m, an MMR vaccinatio n adm inistered on June 10, 20 13, as

a lleged by petitio ne r in a petition fo r vacc ine compensatio n filed on or a bout August 8, 20 14, in

the United States Court o f Federa l C lai ms as petitio n No. 14-716Y .

         14.      If petitio ner sho uld die prior to entry o f judgment, thi s agreement sha ll be

voidab le upon pro per no tice to the Court o n behal f of e ither o r both of the part ies.

         15.      If the spec ia l master fa il s to issue a decisio n in complete conformity wi th the

terms of this Stipu latio n o r ifthe Court of Federal C la ims fa ils to enter judgme nt in con formity



                                                         3
with a dec ision that is in complete conformity with the term s of this Stipu lation, then the parties'

settlement and this Stipulation shal l be voidable at the sole discretion of either party.

        16.     Th is Stipulation expresses a fu ll and complete negotiated settlement of liabi lity

and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,

except as otherwise noted in paragraph 9 above. There is abso lutely no agreement on the part of

the parties hereto to make any payment or to do any act or thing other than is herein expressly

stated and c learly agreed to. The parties further agree and understand that the award descri bed in

this Stipulation may reflect a compromise of the parties' respecti ve positions as to liability and/or

amount of damages, and further, that a change in the nature of the inj ury or condition or in the

items of compensation sought, is not grounds to modify or revi se this agreement.

        17.     Thi s Stipulation shall not be construed as an admission by the Un ited States or the

Secretary of Hea lth and Human Serv ices that petitioner's alleged GBS , or any other condi tion,

was caused-in-fact by her MMR vaccination.

        18.     A II rights and obligations of petitioner hereunder shall app ly equa lly to

petiti oner's he irs, executors, administrators, successors, and/or assigns.

                            EN D OF ST IP ULATION

I
I
I
I
I
I
I
I
I
I
I
I
I
I


                                                   4
Respectfully submitted,

PETITIO~ER:



 Qc__,(_(31L_          :::&:''-~>-''-''-- c_t.----.
CAROL LYNCH                  '\

ATTORNEY OF RECORD FOR                                    AUTHORIZED REPRESENTATIVE
PETITIONER:                                               OFIHE ATTORNEY GENERAL:
                                                                                       L

                                                           AT ARINE E. REEVES
A1 a        Weiss                                           · g Deputy Director
One Logan                                                 Tvr!s Branch
130 North 181h Street                                     Civll Division
Suite 1600                                                U.S. Depanmem of Justice
Philudclpbiu, PA, 19103                                   P.O. Box 146
(215) 790-4567                                            Benjamin franklin Station
                                                          Washington, DC 20044-0146

AUTHORIZED REPRESENTATIVE                                 ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                                RESPONDENT:
AND HU~~ .~RYICES:
            /     ...l!   :
   ,,   '           //' ·
                        i       ,.
  ;,    ; i     //I ' /: I / .. .        ~ /.
 I      i ... .// ! ! I;/"
NARAYAN'W\YR, M.D.
Director                                                  Trial Attorney
D ivision oflnjury Compensation Programs                  Torts Brnnch
Healthcare Systems Bureau                                 Civil Division
U .S . Depamnent of Health                                U.S. Department of Justice
5(i00 Fishers Lane                                        P.O. 13ox 146
Parklavm Building, Mail Stop 08Nl46B                      Benjamin Franklin Station
Ro ckville, MD 20857                                      Washington, DC 20044-0146
                                                          l202) 61 6-4181


Dated:      \7_ J/